10/20/2020


          IN THE SUPREME COURT OF THE STATE OF MONTANA                                Case Number: PR 06-0422


                                        PR 06-0422
                                                                             OCT 20 2020
                                                                                 uf reenwo:
                                                                           Bowen G       Court
 IN THE MATTER OF THE PETITION OF
                                                                         Cilageb   greil
 RANDALL C. MARSHALL


       Randall C. Marshall has petitioned the Court to waive the three-year test
requirement for the Multistate Professional Responsibility Examination (MPRE) for
purposes of his application for admission by motion to the State Bar of Montana. By rule,
applicants for admission by motion must provide evidence of the requisite score on an
MPRE taken "within three years preceding the date ofthe application for admission." Rule
IV.A.3, Rules of Admission. Marshall passed the MPRE in 1999 when seeking admission
to the practice of law in the State of Florida, and in 2010 when seeking his license to
practice law in Alabama. He has also been admitted to practice in Colorado, Texas, Ohio,
Michigan and Pennsylvania. Since 1982, Marshall has been a member in good standing of
all the bars to which he has been admitted "without any ethical or disciplinary issues in any
jurisdiction." Good cause appearing,
       IT IS HEREBY ORDERED that the petition of Randall C. Marshall to waive the
three-year test requirement for the MPRE for purposes of his current application for
admission by motion to the State Bar of Montana is GRANTED.
       The Clerk shall mail a copy of this order to Petitioner and to the Administrator of
the Board of Bar Examiners at the State Bar of Montana.
       DATED this Z.-Ay of October, 2020.




                                                           Chief Justice
g-71 Justi ces